DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on April 26, 2022, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-10 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 8, 2022.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 7, 2022, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1, 2, 4, 6, 7, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1), has been overcome based on the arguments presented on pages 5-6 of the Remarks dated April 26, 2022.

6.	The rejection of Claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1), as applied to Claims 1, 2, 4, 6, 7, 9 and 10, and in further view of Hori et al. (WO2018199095), has been overcome based on the arguments presented on pages 5-6 of the Remarks dated April 26, 2022.

7.	The rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1), as applied to Claims 1, 2, 4, 6, 7, 9 and 10, and in further view of Omori et al. (JP 2015170453), has been overcome based on the arguments presented on pages 5-6 of the Remarks dated April 26, 2022.

Reasons for Allowance
8.	Claims 1-10 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Ohmori et al. (US 2012/0107715 A1), teach a cell comprising a support substrate including a first surface and a second surface opposite to the first surface; a gas flow path between the first surface and the second surface; a first element part, including at least a first fuel electrode, a first solid electrolyte film, and a first air electrode laminated on the first surface; and a second element part, including at least a second fuel electrode, a second solid electrolyte film, and a second air electrode, laminated on the second surface.  The closet prior art do not teach, fairly suggest, or render obvious wherein a first portion that includes the first element part and a portion of the support substrate that is located on a side of the first surface with respect to the gas flow path is asymmetric to a second portion that includes the second element part and another portion of the support substrate that is located on a side of the second surface with respect to the gas flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725